Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 2 and 13, drawn to a resistance control circuit including a processor unit, a signal input/output interface or an operation signal detector, and a drive circuit, classified in A63B24/0087.
Claims 3 and 12, drawn to display unit or electronic bicycle dashboard, classified in A63B71/0619 and A63B2071/0675.
Claim 4, drawn to a power unit including a motor and an angle detection unit and to a transmission assembly including a screw rod, classified in A63B21/0058 and A63B2220/24.
Claims 9 and 14, drawn to a braking member applying a pressing force to a wheel surface to stop a flywheel, classified in A63B21/225.
Claims 11 and 16, drawn to an electromagnetic resistance device or a pole-coil-based resistance device, classified in A63B21/0051 and A63B21/0052.

Claim 1 and 10 link inventions I-V. The restriction requirement between the linked inventions is subject to the non-allowance of the linking claims, claim 1 and 10. Upon the indication of allowability of the linking claims, the restriction requirement as to the linked inventions shall be withdrawn and any claims depending from or otherwise requiring all the limitations of the allowable linking claims will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.

Claims 5-8 and 15, though distinct in scope and nature from the other groups are reasonable in scope, relating mostly to material selection and will present no undue burden in examining together with claim 1 and 10, and the elected group.

Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	The inventions are independent or distinct, each from the other because:

Inventions I-V are related as related inventions. The related inventions are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one invention is separately usable.  In the instant case, group I is a resistance adjustment system adapted to adjust a resisting force applies to a flywheel of a stationary exercise equipment with a separate utility such as a drive circuit that drives the power unit—not required in group II, group III, group IV, and group V. Group II is separately usable as an exercise device having a display, and does not require the drive circuit to drive the power unit as required in group I. Group III is separately useable as an exercise device having a power unit with a motor and an angle detection unit, as well as a transmission assembly with a screw rod, and does not require the drive circuit to drive the power unit as required in group I. Group IV is separately useable as an exercise device having a braking member to stop a flywheel, and does not require the drive circuit to drive the power unit as required in group I. Group V is separately useable as an exercise device having an electromagnetic resistance device or a pole-coil-based resistance device , and does not require the use of a drive circuit to drive the power unit as required in group I. See MPEP § 806.05(d).

Group II is a resistance adjustment system adapted to adjust a resisting force applies to a flywheel of a stationary exercise equipment with a display unit or electronic bicycle dashboard that displays and controls a resistance adjustment signal value, respectively—not required in group III, group IV, and group V. Group III is separately usable as an exercise device having a power unit with a motor and an angle detection unit, as well as a transmission assembly with a screw rod, and does not require the display unit or electronic bicycle dashboard as required in group II. Group IV is separately useable as an exercise device having a braking member to stop a flywheel, and does not require the display unit or electronic bicycle dashboard. Group V is separately useable as an exercise device having an electromagnetic resistance device or a pole-coil-based resistance device , and does not require the display unit or electronic bicycle dashboard as required in group II. See MPEP § 806.05(d).

Group III is a resistance adjustment system adapted to adjust a resisting force applies to a flywheel of a stationary exercise equipment with a power unit including both a motor and an angle detection unit and a transmission assembly including a screw rod—not required in group IV and group V. Group IV is separately useable as an exercise device having a braking member to stop a flywheel, and does not require the motor and angle detection unit of the power unit and the screw rod of the transmission assembly as required in group III. Group V is separately useable as an exercise device having an electromagnetic resistance device or a pole-coil-based resistance device , and does not require the motor and angle detection unit of the power unit and the screw rod of the transmission assembly as required in group III. See MPEP § 806.05(d).

Group IV is a resistance adjustment system adapted to adjust a resisting force applies to a flywheel of a stationary exercise equipment with a breaking member to apply a pressing force to the wheel surface—not required in group V. Group V is separately useable as an exercise device having an electromagnetic resistance device or a pole-coil-based resistance device , and does not require breaking member to apply a pressing force to the wheel surface as required in group IV. See MPEP § 806.05(d).

The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

Group I requires a search to resistance control circuits, not required by any other group. Group II requires a search to display units or dashboards, not required to search and consider any other group. Group III requires a search to power units with the transmission assemblies not required by any other group and group IV requires a search to resistance devices with the transmission assemblies, and group V requires a search to the resistance devices, specifically electromagnetic poles, windings, and pole-wound coils. Because each of these groups contains divergent search strategies, including different subclasses, noted above in their groupings, and distinct and divergent text search terms for the divergent features, there is a serious burden in examining the groups together, since each individual search can yield hundreds or thousands of references that must be considered apart from the searches required to consider any other group. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J NICOLE LOBERIZA whose telephone number is (571)272-4741. The examiner can normally be reached 8am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani Hayman can be reached on 571-270-5528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.L./Examiner, Art Unit 4165                                                                                                                                                                                                        
/SEAN M MICHALSKI/Acting Supervisory Patent Examiner of Art Unit 3724